DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lori Sarageno on 4/20/2021.
The application has been amended as follows: 
Claim 1, line 13, insert --completely-- before “fill”. 

Allowable Subject Matter
Claims 1-10, 12-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-10, 12-14, and 17-20 is the recitation in claim 1 that the molten polymer foam is dispensed from the collection region into a mold cavity to completely fill the mold cavity with the molten polymer foam before cooling the molten polymer foam in the mold cavity to form a solidified polymer foam article. 
The closest prior art of record is that cited in the previous office action mailed on 3/23/2021: (1) Horikoshi (US 5,474,723) and (2) Ribe et al., Liquid Rope Coiling, Annual Review of Fluid Mechanics, Volume 44: 249-266. 10 October 2011. 
Horikoshi teaches a process where polystyrene is melted and a foaming agent was added and kept under sufficient pressure to retain its non-foamed state (col. 4, ln. 19-61). Examples of foaming agent include those which release nitrogen and carbon dioxide (see column 3, lines 33-35). Then, the screw of the extruder was retracted until the inner space preceding it reached 2.4 times the volume resulting in lowering the pressure and foaming (col. 4, ln. 61-65). Then, the foamed resin was injected into a molding cavity (col. 4, ln. 65-67). Horikoshi teaches that the resin and foaming agent is extruded (Fig. 1, col. 3, ln. 48-63) and therefore undergoes mixing. Horikoshi teaches the mold then undergoes cooling (col. 5, ln. 1). The apparatus used by Horikoshi injects the resin into a mold and therefore is an injection molding machine. Horikoshi teach that blowing agents which emit nitrogen and carbon dioxide gases can be used as the foaming agents of the invention. This meets the pneumatogen of the instant claims. The portion of the extruder in which the molten resin is placed prior to the screw being retracted is the collection region. Horikoshi expands the resin 2.4 times the volume, and this corresponds to the expansion volume. An expansion of 2.4 times corresponds to 240%. The expansion volume is maintained for a time sufficient for foaming to occur, and this corresponds to the claimed expansion period.  Horikoshi teaches that the foamed resin is injected into the molding cavity which corresponds to the claimed dispensing.  Horikoshi does not teach any modifications during the foaming of the resin after retraction, and therefore, the claimed limitation of being substantially undisturbed during expansion period is met.  Horikoshi teaches a void ratio of 30-80% (abstract) and gives specific examples at 65% (col. 5, ln. 2).  The injection of the resin as taught by Horikoshi corresponds to the claimed linear flow.  Horikoshi teaches the foaming agent includes any organic and inorganic foaming agent and includes pentane and compounds that form nitrogen and carbon dioxide (col. 3, ln. 23-35) which falls in the scope of the claimed pneumatogen. Horikoshi et al. teach that using a foaming resin as the core layer allows insertion of the uniformly foamed resin into the shaped article throughout the entire volume thereof. A solidified shaped article is necessarily formed on cooling. See Examples and, at least, column 4, lines 10-15. 
The foam of Horikoshi et al. requires a skin layer, as disclosed throughout the applied reference. This means the mold cavity is not completely filled with the molten polymer foam as required by instant claim 1. The instantly claimed method excludes a skin layer by recitation that the molten polymer foam completely fills the mold cavity. This is supported at ¶126 of the instant specification. 
As disclosed in Ribe et al., a coil structure would be formed when a viscous fluid is deposited onto a surface because the viscous fluid does not immediately flow as a liquid and because the viscous fluid tends to overlap as it reaches the surface as an example of buckling instability (where the axial compressive stress is unstable to deformation by bending). Additionally, liquid rope coiling has less time-dependent buckling instabilities present in, for example, periodic folding of sheets. See page 250, second and third paragraphs under 1. Introduction of Ribe et al. Ribe et al. does not cure the deficiencies of Horikoshi et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766